DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on July 21, 2022, Applicant amended claims 1, 3, 4, 8-13, and 15-19.
Applicant cancelled claim 7.
In the non-final rejection of April 21, 2022, Examiner noted that the disclosure of the prior-filed application, Application No. 16/110,016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant argued claim 6 (Remarks, pages 8-9) and amended claims 8-12, 15, 16, 18, and 19. Concern is withdrawn.
Examiner objected to claims 1, 3, 4, 8-13, and 15-19. Applicant amended claims 1, 3, 4, 8-13, 15-19; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 6, 8-12, 15, 16, 18, and 19 under 35 U.S.C. 112(a). Applicant argued claim 6 (Remarks, pages 8-9) and amended claims 8-12, 15, 16, 18, and 19. Rejection is withdrawn.
Examiner rejected claims 1-20 under 35 U.S.C. 112(b). Applicant did not address all of the rejections. Rejection is maintained.
Examiner rejected claims 1-3, 5-7, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-12, and 18 of U.S. Patent No. 10,973,739. 
	Examiner rejected claims 1-7, 17, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 11, 14, and 17 of U.S. Patent No. 11,278,473. 
	The terminal disclaimer filed on July 21, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,973,739 and U.S. Patent No. 11,278,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.
Currently, claims 1-6 and 8-20 are under examination.

Claim Objections
Claims 1, 9-11, 15, 18, and 19 are objected to because of the following informalities:  
	In regards to claim 1, line 12, “the disposable chamber” should be changed to “the disposable fluid chamber”.
	In regards to claim 1, line 18, “the disposable chamber” should be changed to “the disposable fluid chamber”.
	In regards to claim 9, line 2 “pumping to a specific cycle” should be changed to “the pumping to the specific cycle”.
	In regards to claim 10, lines 3-4, “gastric residual volume GRV, the corresponding data” should be changed to “gastric residual volume (GRV), corresponding data”.
	In regards to claim 11, line 2 “pumping to a specific cycle” should be changed to “the pumping to the specific cycle”.
	In regards to claim 15, lines 2-3, “pressure sensor” should be changed to “a pressure sensor”.
	In regards to claim 15, line 4, “drive current inscrease” should be changed to “drive current increase”.
	In regards to claim 18, lines 2-3, “the the at least one fluid bag” should be changed to “the at least one fluid bag”.
	In regards to claim 19, line 2, “the positive displacement” should be changed to “positive displacement”.
	In regards to claim 19, line 3, “the tubes” should be changed to “the at least one disposable inlet tube”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 9, lines 1-6 recite: wherein the pump controller that can adjust pumping to a specific cycle to control the at least one of the rate, the stroke, or the duty cycle of the non-disposable drive mechanism connected to the piston, for each respective fluid bag of the at least one fluid bag, “in response to an input of feeding, watering and medication administration in a gradual or intermitted schedule”; however, such is new matter not described in the Specification.
	In regards to claim 11, lines 1-6 recite: wherein the pump controller further can adjust pumping to a specific cycle “to control at least one of: a selecting valve, said at least one intake valve or said one-way outlet valve, with the at least one of the rate, the stroke, or the duty cycle of the non-disposable drive mechanism connected to the piston”; however, such is new matter not described in the Specification.
	In regards to claim 12, lines 1-4 recite: “wherein the at least one of the rate, the stroke, or the duty cycle is computed in response to an input of at least one of a sensor equipped feeding tube or a softening fluid for in each respective fluid bag of the at least one fluid bag”; however, such is new matter not described in the Specification.
	In regards to claim 16, lines 1-6 recite: wherein in response to detecting the clog, “a pump controller controls the non-disposable drive mechanism connected to the piston via the non-disposable reciprocating drive bracket, for overcoming the clog by at least one of: speeding up strokes of fluid or adding more water strokes by the non-disposable drive mechanism connected to the piston”; however, such is new matter not described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 4-6 recite: “at least one-way intake valves each sealing a respective intake opening of the at least one intake opening”. It is unclear whether “at least one-way intake valves each sealing a respective intake opening of the at least one intake opening” should instead be “a one-way intake valve sealing a respective intake opening of the at least one intake opening”, “one-way intake valves, wherein each of the one-way intake valves sealing a respective intake opening of the at least one intake opening”, or “at least one one-way intake valve, wherein each of the at least one one-way intake valve sealing a respective intake opening of the at least one intake opening”. Claims 2-6 and 8-20 are rejected by virtue of being dependent upon claim 1. 
	In regards to claim 1, lines 7-9 recite: wherein the at least one disposable inlet tube is adapted to be enclosed by a selecting valve that closes “one” of said at least one disposable inlet tube while opening “one” of said at least one disposable inlet tube. In the event that “one” of said at least one disposable inlet tube is the same one of said at least one disposable inlet tube, it is unclear how the same one of said at least one disposable inlet tube could be both closed and opened at the same time. Claims 2-6 and 8-20 are rejected by virtue of being dependent upon claim 1. 
	In regards to claim 1, line 11 recites “a selecting valve”. Claim 1, lines 7-8 previously recites “a selecting valve”. It is unclear whether the two terms refer to the same component or to different components. Claims 2-6 and 8-20 are rejected by virtue of being dependent upon claim 1. 
	In regards to claim 1, line 11 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 and 8-20 are rejected by virtue of being dependent upon claim 1. 
	In regards to claim 4, lines 2-3 recite “an active disposable inlet tube”. Claim 4 depends upon claim 1. Claim 1, line 4 recites “at least one disposable inlet tube”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 5, line 3 recites “an easy to mount mechanism”. Claim 5 depends upon claim 1. Claim 1, lines 13-14 recite “an easy to mount mechanism”. It is unclear whether the two terms refer to the same component or to different components. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, line 7 recites “a selecting valve”. Claim 5 depends upon claim 1. Claim 1, lines 7-8 recite “a selecting valve”, and claim 1, line 11 recites “a selecting valve”. It is unclear whether the three terms refer to the same component or to different components. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, line 9 recites “said selecting valve”. Claim 5, line 7 previously recites “a selecting valve”. Claim 5 depends upon claim 1. Claim 1, lines 7-8 recite “a selecting valve”, and claim 1, line 11 recites “a selecting valve”. It is unclear which selecting valve is being referred to by the term “said selecting valve” in claim 5, line 9. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, lines 8-10 recite: wherein said selecting valve closes “one” of said at least one disposable inlet tube while opening “one” of said at least one disposable inlet tube. First, in the event that “one” of said at least one disposable inlet tube is the same one of said at least one disposable inlet tube, it is unclear how the same one of said at least one disposable inlet tube could be both closed and opened at the same time. Second, claim 5 depends upon claim 1. Claim 1, lines 7-9 recite: wherein the at least one disposable inlet tube is adapted to be enclosed by a selecting valve that closes “one” of said at least one disposable inlet tube while opening “one” of said at least one disposable inlet tube. It is unclear whether the four terms refer to the same component or to different components. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 6, line 1 recites “the selecting valve”. Claim 6 depends upon claim 5. Claim 5, line 7 recites “a selecting valve”. Claim 5 depends upon claim 1. Claim 1, lines 7-8 recite “a selecting valve”, and claim 1, line 11 recites “a selecting valve”. It is unclear which selecting valve is being referred to by the term “the selecting valve” in claim 6, line 1. 
	In regards to claim 11, line 3 recites “a selecting valve”. Claim 11 depends upon claim 8, which depends upon claim 1. Claim 1, lines 7-8 recite “a selecting valve”, and claim 1, line 11 recites “a selecting valve”. It is unclear whether the three terms refer to the same component or to different components. 
	In regards to claim 11, line 3 recites “said at least one intake valve”. Claim 11 depends upon claim 8, which depends upon claim 1. Claim 1, lines 4-5 recite “at least one-way intake valves”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 12, lines 3-4 recite: a softening liquid “for in” each respective fluid bag. It is unclear whether the softening liquid is intended to be “for in” each respective fluid bag, “for” each respective fluid bag, or “in” each respective fluid bag.
	In regards to claim 17, lines 4-5 recite “the open disposable inlet tube”. Claim 17 depends upon claim 1. Claim 1, line 4 recites “at least one disposable inlet tube”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 19, line 2, recites the limitation "the reciprocating plunger".  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends upon claim 1. Claim 1, line 12 recites “a plunger”, and claim 1, lines 14-15 recite “a non-disposable reciprocating drive bracket”. It is unclear whether "the reciprocating plunger" is the same or different from one of “a plunger” of claim 1, line 12, and “a non-disposable reciprocating drive bracket” of claim 1, lines 14-15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capone et al (US 9,700,672).
	In regards to claim 1, Capone et al teaches an enteral feeding system (Figures 1-24B, 26-28B, 29A-40, 44, 46A-60), comprising: 
a disposable system portion, comprising: 
a disposable fluid chamber (one of pump cylinders 104) including: (i) at least one intake opening (inlet openings 142) connected to at least one disposable inlet tube (fluid supply tubes 34 at ports 122, 124, 126) connected to at least one fluid bag (fluid source containers 30), (ii) at least one-way intake valves (inlet check valve 194) each sealing a respective intake opening of the at least one intake opening, and (iii) an outlet opening (one of outlet openings 162) sealed by a one-way outlet valve (outlet check valve 196)
wherein the at least one disposable inlet tube is adapted to be enclosed by a selecting valve that closes one of said at least one disposable inlet tube while opening one of said at least one disposable inlet tube (Figure 32)
a piston (plunger 200) disposed in the disposable chamber, the piston having an end portion (piston interface member 210) disposed external to the disposable fluid chamber designed as an easy to mount mechanism for connecting to and detaching the end portion of the piston from a non-disposable reciprocating drive bracket connected to a non-disposable drive mechanism, the reciprocating drive bracket transfers reciprocal motion of the non-disposable drive mechanism for pulling the piston to move the piston up and for pushing the piston to move the piston down within the disposable chamber
Note: First, claim 1 is drawn to an enteral feeding system comprising a disposable system portion comprising a disposable fluid chamber including at least one intake opening connected to at least one disposable inlet tube intended to be used with a selecting valve that is not in contact with the fluid in the at least one disposable inlet tube, and thus the selecting valve that is not in contact with the fluid in the at least one disposable inlet tube is not a positively recited structure. Capone et al teaches an enteral feeding system comprising a disposable system portion comprising a disposable fluid chamber including at least one intake opening connected to at least one disposable inlet tube of claim 1 and has the ability to be used with a selecting valve that is not in contact with the fluid in the at least one disposable inlet tube, as claimed. Second, claim 1 is drawn to an enteral feeding system comprising a disposable system portion intended to be used with a non-disposable reciprocating drive bracket connected to a non-disposable drive mechanism, and thus the non-disposable reciprocating drive bracket connected to the non-disposable drive mechanism are not positively recited structures. Capone et al teaches an enteral feeding system comprising a disposable system portion of claim 1 and has the ability to be used with a non-disposable reciprocating drive bracket connected to a non-disposable drive mechanism, as claimed.
	In regards to claim 2, Capone et al teaches wherein the end portion of the piston comprises a slit (of support member 216) designed to connect to and detach from the non-disposable reciprocating drive bracket, wherein the slit is designed to enable a quick mounting and removal of the piston from the reciprocating drive bracket. Note: the non-disposable reciprocating drive bracket is not a positively recited structure. Capone et al teaches a slit (of support member 216) having the ability to be used with a non-disposable reciprocating drive bracket.
	In regards to claim 3, Capone et al teaches wherein the end portion of the piston is designed to connect to and detach from a fork type holder of the non-disposable 23reciprocating drive bracket, wherein a design of the fork type holder enables a quick mounting and removal of the piston from the reciprocating drive bracket. Note: a fork type holder is not a positively recited structure. Capone et al teaches the end portion of the piston having the ability to be used with a fork type holder.
	In regards to claim 4, Capone et al teaches wherein when said piston is pulled by the reciprocating drive bracket, suction is performed from an active disposable inlet tube (fluid supply tube 34 at port 122) and fluid flows into the disposable fluid chamber beneath the piston (Figure 32), and when the piston is pushed down by the reciprocating drive bracket, the one-way outlet valve opens and the fluid in the disposable fluid chamber flows out the outlet opening (Figure 38).  
	In regards to claim 5, Capone et al teaches wherein the disposable fluid chamber and said at least one disposable inlet tube are detachable from a housing (mobile support 700) via an easy to mount mechanism for connecting and detaching therein at least part of the disposable system; and further comprising a non-disposable reusable portion, comprising: the non-disposable reciprocating drive bracket (drive piston 50), the non-disposable drive mechanism (drive and actuating system 400), the housing, and a selecting valve (inlet selector valve 300) enclosing the at least one disposable inlet tube, each providing fluid to said at one intake opening, wherein said selecting valve closes one of said at least one disposable inlet tube while opening one of said at least one disposable inlet tube (Figure 32).
	In regards to claim 8, Capone et al teaches a pump controller (control system 800) that can adjust pumping to a specific cycle to control at least one of a rate, a stroke, or a duty cycle of the non-disposable drive mechanism connected to the piston via the non-disposable reciprocating drive bracket.  
	In regards to claim 9, Capone et al teaches wherein the pump controller that can adjust pumping to a specific cycle to control the at least one of the rate, the stroke, or the duty cycle of the non-disposable drive mechanism connected to the piston, for each respective fluid bag of the at least one fluid bag, in response to an input of feeding, watering and medication administration in a gradual or intermitted schedule (column 12, lines 49-53).
	In regards to claim 11, Capone et al teaches wherein the pump controller further can adjust pumping to a specific cycle to control at least one of: a selecting valve (inlet selector valve 300), said at least one intake valve or said one-way outlet valve, with the at least one of the rate, the stroke, or the duty cycle of the non-disposable drive mechanism connected to the piston (column 49, lines 42-50).
	In regards to claim 13, Capone et al teaches wherein a same amount of fluid that enters the disposable fluid chamber when the piston moves up (Figures 32-36) is administered when the piston moves down, during a piston stroke (Figures 38-39 and 31).  
	In regards to claim 14, Capone et al teaches wherein the piston is stiff for creating a pressure building during positive displacement of the piston, for overcoming a clog in a tube connected to the outlet opening (column 18, lines 18-20).  
	In regards to claim 15, Capone et al teaches wherein the clog is monitored by pressure sensor for pump back pressure increase (column 25, lines 27-30).
	In regards to claim 20, Capone et al teaches wherein the piston seals said disposable fluid chamber (Figure 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Capone et al, as applied to claim 5 above, and further in view of Reilly et al (US 2009/0112164).
	In regards to claim 6, Capone et al does not teach wherein the selecting valve comprises at least one pinch valve. Reilly et al teaches an enteral feeding system (Figures 3-6) wherein a selecting valve comprises at least one pinch valve (valve device [210] may be a dual pinch valve). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting valve, of the system of Capone et al, to be at least one pinch valve, as taught by Reilly et al, as such is known for use in fluid handling systems to accomplish one or more of: alternating the flow of two fluids, blocking flow of the two fluids, or permitting simultaneous flow of the two fluids in a fluid path (paragraph [0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Capone et al, as applied to claim 8 above, and further in view of Burnett et al (US 2016/0331298).
	In regards to claim 10, Capone et al is silent about wherein when feeding has stopped for at least one time interval due to reflux as sensed by reflux sensors or if food was lost due to gastric residual volume GRV, the corresponding data is delivered to the pump controller for calculating a compensation. Burnett et al teaches an enteral feeding system (Figure 25) wherein when feeding has stopped for at least one time interval due to if food was lost due to gastric residual volume GRV, the corresponding data is delivered to a pump controller (controller 2508) for calculating a compensation (Abstract)(paragraphs [0010][0074]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Capone et al, such that when feeding has stopped for at least one time interval due to if food was lost due to gastric residual volume GRV, the corresponding data is delivered to the pump controller for calculating a compensation, as taught by Burnett et al, as such will allow for automatically or semi-automatically controlling the patient’s feeding rate and/or volume and/or frequency to adequately nourish the patient and avoid complications (Abstract). 

Claims 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Capone et al, as applied to claims 1, 8, and 14 above.
	In regards to claim 12, Capone et al is silent about wherein the at least one of the rate, the stroke, or the duty cycle is computed in response to an input of at least one of a sensor equipped feeding tube or a softening fluid for in each respective fluid bag if the at least one fluid bag. However, it is known in the art that the additional fluid of a softening fluid for overcoming a clog would provide more fluid volume. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Capone et al, such that the at least one of the rate, the stroke, or the duty cycle is computed in response to an input of a softening fluid for in each respective fluid bag of the at least one fluid bag, as such will allow for compensating for and managing more fluid volume expected due to the additional fluid of the softening fluid for overcoming a clog.
	In regards to claim 16, Capone et al is silent about wherein in response to detecting the clog, a pump controller controls the non-disposable drive mechanism connected to the piston via the non-disposable reciprocating drive bracket, for overcoming the clog by at least one of: speeding up strokes of fluid or adding more water strokes by the non-disposable drive mechanism connected to the piston. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Capone et al, such that in response to detecting the clog, a pump controller controls the non-disposable drive mechanism connected to the piston via the non-disposable reciprocating drive bracket, for overcoming the clog by at least one of: speeding up strokes of fluid or adding more water strokes by the non-disposable drive mechanism connected to the piston, as such will allow for efficient and continued delivery of fluid to the patient in need thereof in the event of a clog.
	In regards to claim 19, Capone et al teaches (i) monitor the positive displacement of the reciprocating plunger (column 25, lines 27-30); however, Capone et al is silent about whether such is to guarantee that clogs in the tubes are opened. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify monitor the positive displacement of the reciprocating plunger, of the system of Capone et al, to guarantee that clogs in the tubes are opened, as such will allow for efficient and continued delivery of fluid to the patient in need thereof in the event of a clog.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Capone et al, as applied to claim 1 above, and further in view of Patrick et al (US 2014/0031751).
	In regards to claim 17, Capone et al is silent about wherein the disposable fluid chamber includes an umbrella type valve box, when the piston moves up an umbrella valve flips up, and 26anan internal port of the umbrella valve is closed, fluid flows beneath the umbrella valve and suction is performed from the open disposable inlet tube, when the piston moves down the umbrella valve flips down and the internal port of the umbrella valve opens for flow of the fluid through the outlet opening. Patrick et al teaches an enteral feeding system (Figures 8, 11A-11C) wherein a disposable fluid chamber (cassette 300) includes an umbrella type valve box (manifold 330), when a piston (inner plunger 364) moves up an umbrella valve (valve 350) flips up, and an internal port (duckbill portion 352) of the umbrella valve is closed, fluid flows beneath the umbrella valve and suction is performed from an open disposable inlet tube (receiving site 312) (Figure 11B)(paragraphs [0201][0202]), when the piston moves down the umbrella valve flips down and the internal port of the umbrella valve opens for flow of the fluid through an outlet opening (downstream cavity 348) (Figure 11C)(paragraph [0203]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disposable fluid chamber, of the system of Capone et al, to include an umbrella type valve box, as taught by Patrick et al, as such will ensure that fluids and/or other materials are not inadvertently transferred toward the discharge conduit, or any other component of the system located downstream of the valve box (paragraph [0194]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Capone et al, as applied to claim 1 above, and further in view of Tsoukalis (US 2016/0051750).
	In regards to claim 18, Capone et al teaches wherein the piston seals said disposable fluid chamber (Figure 30); however, Capone et al is silent about a radio-frequency identification device on the at least one fluid bag containing patient ID data. Tsoukalis teaches an enteral feeding system (Figures 1a-2c) comprising a radio-frequency identification device (label 36 comprises an RFID) on at least one fluid bag (reservoir 2) containing patient ID data
(paragraph [0083][0125]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Capone et al, with a radio-frequency identification device, as taught by Tsoukalis, as such will safely avoid wrong drug delivery so that no human error becomes possible (paragraphs [0105][0106]).

Response to Arguments
Applicant's arguments filed July 21, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: The examiner in the Office Action under the Allowable Subject Matter section wrote: Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims... Therefore claim 1 was thus amended to included the include the following limitation: wherein the at least one disposable inlet tube is adapted to be enclosed by a selecting valve that closes one of said at least one disposable inlet tube while opening one of said at least one disposable inlet tube; wherein a selecting valve is not in contact with the fluid in the at least one disposable inlet tube. Claim 7 was cancelled and incorporated into claim 1. The applicant respectfully requests the examiner reconsider the new matter rejection for claims 1-5, 8, 9, 11, 13-15, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Capone et al (US 9,700,672) and allow claim 1 after such amending with allowable subject matter as discussed above (Remarks, pages 11-12). Examiner disagrees. While Applicant amended independent claim 1 with the limitations of dependent claim 7, Applicant did not include all of the limitations of intervening dependent claim 5, which dependent claim 7 was dependent upon, into independent claim 1. Thus, independent claim 1 is not allowed at this time. Capone teaches wherein the at least one disposable inlet tube 34 is adapted to be enclosed by a selecting valve that closes one of said at least one disposable inlet tube while opening one of said at least one disposable inlet tube (Figure 32). And claim 1 is drawn to an enteral feeding system comprising a disposable system portion comprising a disposable fluid chamber including at least one intake opening connected to at least one disposable inlet tube intended to be used with a selecting valve that is not in contact with the fluid in the at least one disposable inlet tube, and thus the selecting valve that is not in contact with the fluid in the at least one disposable inlet tube is not a positively recited structure. Capone et al teaches an enteral feeding system (Figures 1-24B, 26-28B, 29A-40, 44, 46A-60) comprising a disposable system portion comprising a disposable fluid chamber (one of pump cylinders 104) including at least one intake opening 142 connected to at least one disposable inlet tube 34 of claim 1 and has the ability to be used with a selecting valve that is not in contact with the fluid in the at least one disposable inlet tube, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783